Citation Nr: 0713948	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from February 1977 to December 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the February 2003 rating decision also 
denied entitlement to service connection for hearing loss.  
In March 2004, the veteran submitted a written statement 
indicating his disagreement with this issue.  However, on his 
substantive appeal (VA Form 9), the veteran indicated that he 
wished to perfect his appeal only as to the claim of service 
connection for a low back disorder.  Therefore, the Board 
finds that the claim of service connection for hearing loss 
is not before us at this time, and we will confine this 
decision to the issue as set forth above.



FINDING OF FACT

There is no competent evidence of any currently manifested 
clinical disability of the low back.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim, in a 10-
page letter issued in November 2006.  The Board finds that 
any defect as to the timing of the VCAA notice requirement 
was harmless error.  Although the notice was provided to the 
veteran after the initial adjudication, the veteran has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover, the September 2004 SOC and the 
January 2007 SSOC issued in this case each provided the 
veteran with another adjudication of the claim and an 
additional 60 days to submit more evidence.  See Mayfield, 
supra.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The November 2006 letter provided the 
Dingess information, and, since service connection is herein 
denied, any downstream issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran's service medical records show he complained of 
low back pain in August and October 1999.  He was seen for 
follow-up of low back pain.  He was educated in lifting 
mechanics and back exercises.  The veteran indicated he felt 
overall 100 percent improvement.  He still noted a chronic, 
dull ache in the lumbosacral spine.  There was no spasm, 
posture was within normal limits, and the veteran had full 
range of motion.  The assessment was of resolving low back 
pain.

In a September 2002 Medical Assessment Report, conducted upon 
the veteran's retirement, he indicated that his last physical 
examination with the military had occurred in December 1998.  
Since that examination, he had sought treatment for low back 
pain.

The veteran was examined for separation in October 2002.  He 
reported no history of recurrent back pain at that time.  On 
examination, his spine was normal, and no defects or 
diagnoses related to the spine were noted.

In November 2002, the veteran underwent VA examination.  He 
indicated that, about seven years before, he was pulling a 
stopper and developed pain in his lumbar spine.  He was seen 
by a chiropractor and had several adjustments, which seemed 
to help him.  He had transferred bases in 1999, and was 
treated with physical therapy and had intermittent episodes 
of pain since that time.  There were no radicular symptoms.  
On examination, his posture and gait were normal.  The 
appearance of the lumbar spine was within normal limits.  
There was no radiation of pain on movement.  There was no 
muscle spasm or tenderness.  Straight leg raise testing was 
negative bilaterally.  There were no radicular symptoms.  
Range of motion of the lumbar spine was limited by some 
stiffness.  X-ray of the lumbar spine was normal.  For the 
veteran's claimed condition of lumbar spine disorder, there 
was no specific diagnosis to render.  He had myofascial pain 
and stiffness.  His X-rays and neurologic examination were 
normal.  There was no evidence of any discogenic syndrome or 
acute muscular injury.

Given the record, the Board finds that there is a lack of 
evidence to warrant service connection for a low back 
disorder.  In this case, the only post-service symptomatology 
of the low back consists of pain, without any currently 
diagnosed underlying clinical disability.  The Court has held 
that a symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Therefore, the Board concludes that, 
other than the veteran's description of pain, there is no 
indication that he has a current disability in his low back.  
Without a diagnosis of a low back disability, the Board 
cannot grant the veteran's claim.

The Board notes it is significant that there was only one 
instance of treatment for low back pain in service.  This 
occurred in 1999, and there was no subsequent treatment.  Of 
note, the veteran's spine was normal when he was examined for 
separation in October 2002.  Most important, however, the 
veteran has not been given a post-service diagnosis of a back 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
Without a current diagnosis of a disability, service 
connection may not be awarded.  See Degmetich v. Brown, 
supra.

As the evidence preponderates against the claim of 
entitlement to service connection for a low back disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


